Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-7, 9-12, 14-16 are pending in this application.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.



Claim Rejections - 35 USC § 112

Claims 1, 2, 5, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 2, 4, 6 and 7, respectively, recite the amended limitation “repeatedly, over time,” execution of limitations involving “receive” and “generate” and “transmit.”  However, it is unclear what conditions cause the limitations to repeated, which limitations are repeated, and what conditions, if any, cause the cycle of repetition to terminate.  Examiner respectfully an appropriate correction. 



Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 4-7, 9-12 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 2, 5, 6, 7 recite responsive to receiving the device data, generate distribution data corresponding to the device by adding, to the device data, an ancillary information stored in an ancillary information database as corresponding to the device, the ancillary information indicating an acquisition time information, a precision of the device data and content of processing of the device data, wherein the content of processing indicates a process by which the process processes the device data to generate the distribution data. Independent claims 1, 2, 5, 6, 7 further recite responsive to receiving a request for distribution data that specifies content of the ancillary information, transmit, to an outside, the distribution data determined to correspond to the request and that includes the device data stored by the processor and the ancillary information indicating the precision of the device data and the content of processing of the device data.
For claims 1, 2, 5, 6, 7, the limitation responsive to receiving the device data, generate distribution data corresponding to the device by adding, to the device data, an ancillary information stored in an ancillary information database as corresponding to the device, the ancillary information which is added to the device data as the generated distribution data indicating an acquisition time information, a precision of the device data and content of processing of the device data, wherein the content of processing indicates a process by which the process processes the device data to generate the distribution data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “processor is configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor is configured to” language, “generate” in the context of this claim encompasses the user mentally observing given device data and generating distribution data that includes predefined information fields, wherein the device data is printed out onto paper and generating comprises reading the printed device data and writing down the distribution data with pencil on paper.  The limitation responsive to receiving a request for distribution data that specifies content of the ancillary information, transmit, to an outside, the distribution data determined to correspond to the request and that includes the device data stored by the processor and the ancillary information indicating the precision of the device data and the content of processing of the device data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “processor is configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor is configured to” language, “transmit” in the context of this claim encompasses the user evaluating distribution data corresponds to a request and manually giving the data to “an outside” after conducting the mental evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 2, 5, 6, 7 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using one or more processors to perform the abstract idea(s). The processor in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer functions). The other additional elements of receive device data and accessing and storing data into one or more storage or databases represent mere extra-solution activity to the judicial exception. The additional elements of collecting, accessing, and storing device data represents mere data gathering steps and data output steps. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 2, 5, 6, 7 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform abstract idea steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, collect device data, accessing database data and storing generated data in storage represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the elements of collecting/accessing/storing device data is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains a “In recent years, formation of a data distribution market for dealing with device data collected from various devices installed in homes” (see Applicant’s Specification, [0002]). Claims 1, 34 and 41, as a whole, are directed to comparing separate lists of results and identifying indirect commonalities in those results. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of data gathering. Accordingly, claims 1, 2, 5, 6, 7 are not patent eligible.

Dependent claim 4, 9-12, and 14-16 recite the same abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Claims 4 and 9 recite the additional limitation wherein the ancillary information further includes at least one of a time, a unit, a resolution, a manufacturer, or a model number. This judicial exception is not integrated into a practical application. The additional limitation merely indicates a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps are performed. Claims 4 and 9 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claims 4 and 9 are not patent eligible.
Claims 10 and 11 recite the additional limitation generate new distribution data by referring to a plurality of distribution data and set the precision in the ancillary information of the generated distribution data to be lower than precision in the ancillary information of the referred distribution data. The additional element represents a further mental process step of manually observing the precision of the ancillary information of referenced distribution data and then manually generating new distribution, on pencil and paper, where precision is lower than the observed precision from the ancillary information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 10 and 11 recite an abstract idea and is ineligible. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 10 and 11 are not patent eligible.
Claims 12, 14-16 additionally recite wherein the program further causes the computer to generate additional distribution data corresponding to the device by processing the device data as indicated in the content of processing of the device data in the ancillary information, and set the precision of the device data in the additional distribution data based on the precision of the device data.  The additional element represents a further mental process step of manually generating new distribution, on pencil and paper, and indicating precision of the associated device data for the corresponding sensor/device.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 12, 14-16 recite an abstract idea and is ineligible. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 12, 14-16 are not patent eligible.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-7, 9, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al., US 2016/0342906 (hereinafter Shaashua) in view of Mayer US 2014/0244198 (hereinafter Mayer).

For claims 1, 6, 7, Shaashua teaches a server device comprising: 
a processor (see Shaashua, Fig. 3, [0041], “data correlation module 306” within “integration backend system 302”); and
a storage configured to store device data received from a device (see Shaashua, [0092], “For example, the modules described can be software modules implemented as instructions on a tangible storage memory capable of being executed by a processor or a controller on a machine,” [0103]);
the processor is configured to repeatedly, over time,
receive via wired or wireless communication, the device data obtained from the device (see Shaashua, Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection, [0122], “embodiment of a wireless device 600 which includes the capability for wireless communication. The wireless device 600 may be included in any one of the devices shown in FIG. 2” receive data from IoT devices repeatedly over time as IoT devices gathers new data), the device data corresponding to the device, and the device data indicating a current value of a detection state of the device and a device identifier that identifies the device (see Shaashua, [0139], “event track module 216 may monitor to detect the condition trigger...The condition trigger may include a contextual determination, a data pattern, or a state of the IoT device associated with the selected semantic label,” [0154], “Device will be at [specific state],” [0159] – [0161], tracking “current entity state or historical entity states” of associated device represents device data indicating current value of a detection state of the device, [0041], “device identification module 312,” [0044], “identify the IoT devices 324,” [0049], “device identification module 312 is configured to generate a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface” identification and generation of unique ID for each monitored device represents device identifier that identifies the device)
responsive to receiving the device data, generating distribution data corresponding to the device by adding, to the device data, an ancillary information stored in an ancillary information database as corresponding to the device, the ancillary information stored in the ancillary information database which is added to the device data as the generated distribution data indicating an acquisition time information (see Shaashua, [0073], tracking “activation times from the IoT devices,” represents acquisition time information, [0148], “A ‘point in time’ can be a specific timestamp or a timeframe defined by a starting timestamp and a duration or an ending timestamp,” [0152], tracking “specific timeframe someone would be at a specific location,” [0168], “Historical profiles are computed for each entity (e.g., place, device and person). Historical profiles keep the statistical information about the entity and its behaviors in different points of time and timeframes by answering to the questions: how, what, when, where and with whom...Statistical metadata is collected for each type of profile” where generation of profile for an entity tracking statistical data such as time frame of activities represents generation of distribution data by adding to device data acquisition time information), and a content of processing of the device data, wherein the content of processing indicates a process by which the processor processes the device data to generate the distribution data, and store the distribution data into the storage (see Shaashua, [0161], event detection engine...classifies its input features...into one or more types of events...identifies examples of different event types and the corresponding input features to those event types,” [0177], “feature extraction (e.g., formatting processed data for model deliberation and/or training), model training, model deployment” where feature extraction of different types of events into formatted process data and classified based on event types represents content of processing).

Mayer teaches “responsive to receiving the device data, generate distribution data corresponding to the device by adding, to the device data, the distribution data including an ancillary information...indicating a precision of the device data” (see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data and content of processing device data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua with the teachings of Mayer to track sensor device precision/accuracy so that readings of sensitive data are accurate to specific user standards (see Mayer, [0003], [0050]).

The combination further teaches “responsive to receiving a request for distribution data that specifies content of the ancillary information, transmit, via wired or wireless communication, to an outside, the distribution data determined to correspond to the request” (see Shaashua, Fig. 1B, [0032], “The integration interface 114 may be a software application that runs on a local computing device that is capable of managing or integrating the IoT devices 102 within a local network,” [0038] – [0039], “Interaction with these profiles may be enabled” and “recognition of the prolfes may be triggered,” Fig. 3, [0041] – [0044], “The integration backend system 302 may also include a communication interface module 318 for interfacing with the IoT devices and/or client interfaces,” and “communication interface module 318 enables communication between or amongst the integration backend system 302 and one or more of the solution specific backend systems 320,” Fig. 7, [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712,” [0148], generate situation forecast associated with a target entity that is trackable by the IoT integration platform...Forecasting can be requested for any point int time,” [0148], “An enumerated possible situation can be associated with one or more profile attributes of the target entity and/or one or more profile attributes of one or more related entities, which are in turn associated with the target entity,” [0166], “a user can give permission to the IoT integration platform to extract information from a general-purpose computing device or an IoT device associated with the user,” [0187] - [0193], “Each possible contextual situation can be associated with one or more profile attributes, one or more entity states, one or more event types, or any combination thereof” and “can present the situation forecasts to its consumer devices,” where IoT integration platform requests to collect data from one or more user associated IoT devices for analysis represents request for distribution data, and where communication of data, derivative record from integration backend system 302 to integration interface, and situation forecast represents provide, to an outside, distribution data) and that includes the device data stored by the processor and the ancillary information indicating the precision of the device data and a content of processing of the device data (see Shaashua, [0033], “smart sensors (e.g., mechanical, thermal, electrical, magnetic, etc.), networked appliances, networked peripheral devices, networked lighting system, communication devices, networked vehicle accessories, smart accessories, tablets, smart TV, computers, smart security system, smart home system, other devices for monitoring or interacting with or for people and/or places, or any combination thereof,” [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” where type of IoT sensor device represents precision of device data, [0132] – [0135], “The data analysis module 308 may analyze the first data record to generate a derivative record relevant to a user context” and where “derivative record may include other predictive, trending, and/or comparative analytics” represents content of processing of the device data; see Mayer, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data).


For claim 2, Shaashua teaches a server device comprising: 
a processor (see Shaashua, Fig. 3, [0041], “data correlation module 306” within “integration backend system 302”); and 
a storage configured to store distribution data received from a device;
the processor is configured to repeatedly, over time,
receive, via wired or wireless communication, the distribution data corresponding to the device (see Shaashua, Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection,” receive data from IoT devices repeatedly over time as IoT devices gathers more data) the distribution data including device data and an ancillary information, the device data corresponding to the device, and the device data indicating a current value of a detection state of the device and a device identifier that identifies the device (see Shaashua, [0139], “event track module 216 may monitor to detect the condition trigger...The condition trigger may include a contextual determination, a data pattern, or a state of the IoT device associated with the selected semantic label,” [0154], “Device will be at [specific state],” [0159] – [0161], tracking “current entity state or historical entity states” of associated device represents device data indicating current value of a detection state of the device, [0041], “device identification module 312,” [0044], “identify the IoT devices 324,” [0049], “device identification module 312 is configured to generate a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface” identification and generation of unique ID for each monitored device represents device identifier that identifies the device), the ancillary information indicating an acquisition time information, the ancillary information (see Shaashua, [0073], tracking “activation times from the IoT devices,” represents acquisition time information, [0148], “A ‘point in time’ can be a specific timestamp or a timeframe defined by a starting timestamp and a duration or an ending timestamp,” [0152], tracking “specific timeframe someone would be at a specific location”), and a content of processing of the device data, the distribution data being obtained from a device, wherein the content of processing indicates the process by which the processor processed the device data to generate the distribution data, and store the distribution data into the storage (see Shaashua, [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” [0161], event detection engine...classifies its input features...into one or more types of events...identifies examples of different event types and the corresponding input features to those event types,” [0177], “feature extraction (e.g., formatting processed data for model deliberation and/or training), model training, model deployment” where feature extraction of different types of events into formatted process data and classified based on event types represents content of processing); 

Mayer teaches “receive, via wired or wireless communication, the distribution data corresponding to the device, the distribution data including device data and an ancillary information...the ancillary information indicating...a precision of the device data” (see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data and content of processing device data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua with the teachings of Mayer to track sensor device precision/accuracy so that readings of sensitive data are accurate to specific user standards (see Mayer, [0003], [0050]).  

The combination further teaches 
“responsive to receiving the device data, generate new distribution data corresponding to the device data, in time series based on the acquisition time of the received distribution data (see Shaashua, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection,” receive continuous stream of real-time data represents receiving new data, [0056], “aggregate the datasets into meaningful data buckets...based on a time line,” generation of new distribution data based on the new device data, [0077] – [0078], “aggregate data to generate a ‘life line’... A users' daily activities and events may all or partially be correlated together in the order of the time of the day, aggregating data in time line represents generation of new distribution data in time series, [0073], tracking “activation times from the IoT devices,” represents acquisition time information, [0148], “A ‘point in time’ can be a specific timestamp or a timeframe defined by a starting timestamp and a duration or an ending timestamp,” [0152], tracking “specific timeframe someone would be at a specific location,” [0168], “Historical profiles are computed for each entity (e.g., place, device and person). Historical profiles keep the statistical information about the entity and its behaviors in different points of time and timeframes by answering to the questions: how, what, when, where and with whom...Statistical metadata is collected for each type of profile” where generation of profile for an entity tracking statistical data such as time frame of activities represents generation of new distribution data based on data acquisition time information), the new distribution data which is generated including the ancillary information and the device data of the received distribution data corresponding to the device corresponding to the device (see Shaashua, [0139], “event track module 216 may monitor to detect the condition trigger...The condition trigger may include a contextual determination, a data pattern, or a state of the IoT device associated with the selected semantic label,” [0154], “Device will be at [specific state],” [0159] – [0161], [0168], tracking “current entity state or historical entity states” of associated device represents generation of ancillary information), the precision of the ancillary information in the new distribution data being set based on the precision in the ancillary information of the received distribution data (see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history”), the current value of the detection state of the device set in the new distribution data being generated by the processor executing, on the current value of the detection state in one or more of a plurality of received distribution data over time series, the process indicated in the content of processing (see Shaashua, [0139], “event track module 216 may monitor to detect the condition trigger...The condition trigger may include a contextual determination, a data pattern, or a state of the IoT device associated with the selected semantic label,” [0154], “Device will be at [specific state],” [0159] – [0161], tracking “current entity state or historical entity states” of associated device represents device data indicating current value of a detection state of the device, [0041], “device identification module 312,” [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” [0161], event detection engine...classifies its input features...into one or more types of events...identifies examples of different event types and the corresponding input features to those event types,” [0177], “feature extraction (e.g., formatting processed data for model deliberation and/or training), model training, model deployment”), and store the new distribution data having the generated current value of the detection state into the storage in the time series with the received distribution data” (see Shaashua, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection,” receive continuous stream of real-time data represents receiving new data, [0056], “aggregate the datasets into meaningful data buckets...based on a time line,” generation of new distribution data based on the new device data, [0077] – [0078], “aggregate data to generate a ‘life line’... A users' daily activities and events may all or partially be correlated together in the order of the time of the day; see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data and content of processing device data); and
responsive to receiving a request for distribution data that specifies content of the ancillary information, transmit, via wired or wireless communication, to an outside, the distribution data determined to correspond to the request and that includes the received distribution data and the new distribution data stored by the processor (see Shaashua, Fig. 1B, [0032], “The integration interface 114 may be a software application that runs on a local computing device that is capable of managing or integrating the IoT devices 102 within a local network,” [0038] – [0039], “Interaction with these profiles may be enabled” and “recognition of the prolfes may be triggered,” Fig. 3, [0041] – [0044], “The integration backend system 302 may also include a communication interface module 318 for interfacing with the IoT devices and/or client interfaces,” and “communication interface module 318 enables communication between or amongst the integration backend system 302 and one or more of the solution specific backend systems 320,” Fig. 7, [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712,” [0148], generate situation forecast associated with a target entity that is trackable by the IoT integration platform...Forecasting can be requested for any point int time,” [0148], “An enumerated possible situation can be associated with one or more profile attributes of the target entity and/or one or more profile attributes of one or more related entities, which are in turn associated with the target entity,” [0166], “a user can give permission to the IoT integration platform to extract information from a general-purpose computing device or an IoT device associated with the user,” [0187] - [0193], “Each possible contextual situation can be associated with one or more profile attributes, one or more entity states, one or more event types, or any combination thereof” and “can present the situation forecasts to its consumer devices,” where IoT integration platform requests to collect data from one or more user associated IoT devices for analysis represents request for distribution data, and where communication of data, derivative record from integration backend system 302 to integration interface, and situation forecast represents provide, to an outside, distribution data).

For claim 4, Shaashua teaches the server device according to claim 1, wherein the ancillary information further includes at least one item of a time, a unit, a resolution, a manufacturer, or a model number (see [0048] – [0050], “a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface” represents model number). 

For claim 5, Shaashua teaches a data distribution system comprising: 
a device (see Shaashua, Fig. 1B, [0032], 102A-C); 
a data collection server (see Shaashua, Fig. 3, [0041], “data correlation module 306” within “integration backend system 302”); and 
a data usage server (see Shaashua, [0032], “integration interface 114 (e.g., mobile or web)”...runs on a local computing device,” [0037], [0042]), wherein 
the device comprises a transmitter configured to transmit device data (see Shaashua, [0033] – [0034], “The IoT devices 202 are connected via a network 204. The network 204 may include different channels of communication and may include local networks therein”), the data collection server comprises: 
a storage configured to store device data received from the device (see Shaashua, [0047], “The second IoT device 324B may be configured such that the protocols and processes for communicating with the integration backend system 302 and/or the integration application 328 are stored thereon,” [0159], collect and store “historical log of raw activity from the plurality of activity data streams”);
a data collection server processor configured to repeatedly, over time, receive, via wired or wireless communication the device data transmitted from the device, and store the device data in the storage (see Shaashua, Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection, [0122], “embodiment of a wireless device 600 which includes the capability for wireless communication. The wireless device 600 may be included in any one of the devices shown in FIG. 2” receive data from IoT devices repeatedly over time as IoT devices gathers new data), the device data corresponding to the device, and the device data indicating a current value of a detection state of the device and a device identifier that identifies the device (see Shaashua, [0139], “event track module 216 may monitor to detect the condition trigger...The condition trigger may include a contextual determination, a data pattern, or a state of the IoT device associated with the selected semantic label,” [0154], “Device will be at [specific state],” [0159] – [0161], tracking “current entity state or historical entity states” of associated device represents device data indicating current value of a detection state of the device, [0041], “device identification module 312,” [0044], “identify the IoT devices 324,” [0049], “device identification module 312 is configured to generate a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface” identification and generation of unique ID for each monitored device represents device identifier that identifies the device);
“responsive to receiving the device data, generate distribution data corresponding to the device by adding, the device data, an ancillary information stored in an ancillary information database as corresponding to the device, the ancillary information stored in the ancillary information database which is added to the device data as the generated distribution data indicating an acquisition time information” (see Shaashua, [0073], tracking “activation times from the IoT devices,” represents acquisition time information, [0148], “A ‘point in time’ can be a specific timestamp or a timeframe defined by a starting timestamp and a duration or an ending timestamp,” [0152], tracking “specific timeframe someone would be at a specific location,” [0168], “Historical profiles are computed for each entity (e.g., place, device and person). Historical profiles keep the statistical information about the entity and its behaviors in different points of time and timeframes by answering to the questions: how, what, when, where and with whom...Statistical metadata is collected for each type of profile” where generation of profile for an entity tracking statistical data such as time frame of activities represents generation of distribution data by adding to device data acquisition time information) and a content of processing of the device data, wherein the content of processing indicates the process by which the data collection server processor processes the device data to generate the distribution data (see Shaashua, [0161], event detection engine...classifies its input features...into one or more types of events...identifies examples of different event types and the corresponding input features to those event types,” [0177], “feature extraction (e.g., formatting processed data for model deliberation and/or training), model training, model deployment” where feature extraction of different types of events into formatted process data and classified based on event types represents content of processing).

Mayer teaches “responsive to receiving the device data, generate distribution data corresponding to the device by adding, the device data, an ancillary information...the ancillary information...indicating...a precision of the device data” (see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data and content of processing device data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua with the teachings of Mayer to track sensor device precision/accuracy so that readings of sensitive data are accurate to specific user standards (see Mayer, [0003], [0050]).

The combination further teaches 
responsive to receiving a request for distribution data that specifies content of the ancillary information, provide, to the data usage server, the distribution data determined to correspond to the request (see Shaashua, Fig. 1B, [0032], “The integration interface 114 may be a software application that runs on a local computing device that is capable of managing or integrating the IoT devices 102 within a local network,” [0038] – [0039], “Interaction with these profiles may be enabled” and “recognition of the prolfes may be triggered,” Fig. 3, [0041] – [0044], “The integration backend system 302 may also include a communication interface module 318 for interfacing with the IoT devices and/or client interfaces,” and “communication interface module 318 enables communication between or amongst the integration backend system 302 and one or more of the solution specific backend systems 320,” Fig. 7, [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712,” [0148], generate situation forecast associated with a target entity that is trackable by the IoT integration platform...Forecasting can be requested for any point int time,” [0148], “An enumerated possible situation can be associated with one or more profile attributes of the target entity and/or one or more profile attributes of one or more related entities, which are in turn associated with the target entity,” [0166], “a user can give permission to the IoT integration platform to extract information from a general-purpose computing device or an IoT device associated with the user,” [0187] - [0193], “Each possible contextual situation can be associated with one or more profile attributes, one or more entity states, one or more event types, or any combination thereof” and “can present the situation forecasts to its consumer devices,” where IoT integration platform requests to collect data from one or more user associated IoT devices for analysis represents request for distribution data, and where communication of data, derivative record from integration backend system 302 to integration interface, and situation forecast represents provide, to an outside, distribution data) and that includes the device data stored by the data collection server processor and the ancillary information indicating the precision of the device data and the content of processing of the device data (see Shaashua, [0033], “smart sensors (e.g., mechanical, thermal, electrical, magnetic, etc.), networked appliances, networked peripheral devices, networked lighting system, communication devices, networked vehicle accessories, smart accessories, tablets, smart TV, computers, smart security system, smart home system, other devices for monitoring or interacting with or for people and/or places, or any combination thereof,” [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” where type of IoT sensor device represents precision of device data, [0132] – [0135], “The data analysis module 308 may analyze the first data record to generate a derivative record relevant to a user context” and where “derivative record may include other predictive, trending, and/or comparative analytics” represents content of processing of the device data, Mayer, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data), and 
the data usage server comprises a data usage server processor configured to transmit to the data collection server the request for distribution data that designates content of the ancillary information (see Shaashua, Fig. 1B, [0032], “The integration interface 114 may be a software application that runs on a local computing device that is capable of managing or integrating the IoT devices 102 within a local network,” Fig. 3, [0041] – [0044], “The integration backend system 302 may also include a communication interface module 318 for interfacing with the IoT devices and/or client interfaces,” and “communication interface module 318 enables communication between or amongst the integration backend system 302 and one or more of the solution specific backend systems 320,” Fig. 7, [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712,” [0148], generate situation forecast associated with a target entity that is trackable by the IoT integration platform...Forecasting can be requested for any point int time,” [0166], “a user can give permission to the IoT integration platform to extract information from a general-purpose computing device or an IoT device associated with the user”);
provide a service corresponding to the precision and the content of processing in the ancillary information using the distribution data provided from the data collection server (see Shaashua, [0067], Fig. 7, [0133] - [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712” and “derivative record may include other predictive, trending, and/or comparative analytics” representing providing a service; Mayer, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where provision of prediction or forecast represents providing a service).

For claim 9, Shaashua teaches the server device according to claim 2, wherein the ancillary information further includes at least one item of a time, a unit, a resolution, a manufacturer, or a model number (see [0048] – [0050], “a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface” represents model number).

For claims 12, 14-16, the combination teaches wherein the processor is further configured to, responsive to receiving the device data, generate new distribution data corresponding to the device, in time series based on the acquisition time of the received distribution data (see Shaashua, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection,” receive continuous stream of real-time data represents receiving new data, [0056], “aggregate the datasets into meaningful data buckets...based on a time line,” generation of new distribution data based on the new device data, [0077] – [0078], “aggregate data to generate a ‘life line’... A users' daily activities and events may all or partially be correlated together in the order of the time of the day, aggregating data in time line represents generation of new distribution data in time series), the new distribution data which is generated including the ancillary information and the device data of the received distribution data corresponding to the device (see Shaashua, [0139], “event track module 216 may monitor to detect the condition trigger...The condition trigger may include a contextual determination, a data pattern, or a state of the IoT device associated with the selected semantic label,” [0154], “Device will be at [specific state],” [0159] – [0161], tracking “current entity state or historical entity states” of associated device represents generation of ancillary information), the precision of the ancillary information in the new distribution data being set based on the precision in the ancillary information of the received distribution data (see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history”), the current value of the detection state of the device set in the new distribution data being generated the processor executing, on the current value of the detection state in one or more of a plurality of the received distribution data over time series, the process
 indicated in the content of processing (see Shaashua, [0139], “event track module 216 may monitor to detect the condition trigger...The condition trigger may include a contextual determination, a data pattern, or a state of the IoT device associated with the selected semantic label,” [0154], “Device will be at [specific state],” [0159] – [0161], tracking “current entity state or historical entity states” of associated device represents device data indicating current value of a detection state of the device, [0041], “device identification module 312,” [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” [0161], event detection engine...classifies its input features...into one or more types of events...identifies examples of different event types and the corresponding input features to those event types,” [0177], “feature extraction (e.g., formatting processed data for model deliberation and/or training), model training, model deployment”), and store the new distribution data having the generated current value of the detection state into the storage in the time series with the received distribution data (see Shaashua, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection,” receive continuous stream of real-time data represents receiving new data, [0056], “aggregate the datasets into meaningful data buckets...based on a time line,” generation of new distribution data based on the new device data, [0077] – [0078], “aggregate data to generate a ‘life line’... A users' daily activities and events may all or partially be correlated together in the order of the time of the day; see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data and content of processing device data).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al., US 2016/0342906 (hereinafter Shaashua) and Mayer US 2014/0244198 (hereinafter Mayer) and further in view Gagnon et al., US 2015/0123654 (hereinafter Gagnon).

For claim 10, the combination teaches the server device according to claim 1, further configured to: responsive to receiving the device data, generate new distribution data by referring to a plurality of the distribution data corresponding to the device, the new distribution data including the ancillary information corresponding to the device and the received device data (see Shaashua, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection,” receive continuous stream of real-time data represents receiving new data, [0079], “layers enable predictive or reflective comprehension of user and/or IoT device behavior patterns and/or trends, and may further enable synthesis of generalizations of user and/or IoT device activity or need,” [0162], “forecast a contextual situation relevant to the target entity,” [0168], “Historical profiles keep the statistical information about the entity and its behaviors in different points of time and timeframes by answering to the questions: how, what, when, where and with whom. Profiles can also be created per interaction of different entity types. For example, person X was running with person Y at place Z on Sunday. Statistical metadata is collected for each type of profile,” [0177] – [0180], “The IoT integration platform can utilize one or more machine learning models to predict a contextual situation associated with a target entity”).  

Gagnon teaches “wherein the processor sets the precision in the ancillary information of the generated distribution data to be lower than precision in the ancillary information of the referred distribution data” (see [0006], “Low precision sensors...may be used for obtaining precision measurements of energy,” [0032] – [0034], managing “high precision sensors” and low precision sensors, [0043], “whereby low precision sensors 108g, 108h are used at the output of the main circuit breaker 102 instead of high precision sensors 104a, 104b” where reference precision in ancillary is for high precision sensors but instead using and setting ancillary information to utilized low precision sensors).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua and Mayer with the teachings of Gagnon to use alternative sensors for taking measurements to optimize energy consumption (see [0003] – [0006], [0043]).

For claim 11, Shaashua teaches the server device according to claim 2, further configured to: responsive to receiving the device data, generate new distribution data by referring to a plurality of the distribution data corresponding to the device, the new distribution data including the ancillary information corresponding to the device and the received device data (see Shaashua, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection,” receive continuous stream of real-time data represents receiving new data, [0079], “layers enable predictive or reflective comprehension of user and/or IoT device behavior patterns and/or trends, and may further enable synthesis of generalizations of user and/or IoT device activity or need,” [0162], “forecast a contextual situation relevant to the target entity,” [0168], “Historical profiles keep the statistical information about the entity and its behaviors in different points of time and timeframes by answering to the questions: how, what, when, where and with whom. Profiles can also be created per interaction of different entity types. For example, person X was running with person Y at place Z on Sunday. Statistical metadata is collected for each type of profile,” [0177] – [0180], “The IoT integration platform can utilize one or more machine learning models to predict a contextual situation associated with a target entity”).  

Gagnon teaches “wherein the processor sets the precision in the ancillary information of the generated distribution data to be lower than precision in the ancillary information of the referred distribution data” (see [0006], “Low precision sensors...may be used for obtaining precision measurements of energy,” [0032] – [0034], managing “high precision sensors” and low precision sensors, [0043], “whereby low precision sensors 108g, 108h are used at the output of the main circuit breaker 102 instead of high precision sensors 104a, 104b” where reference precision in ancillary is for high precision sensors but instead using and setting ancillary information to utilized low precision sensors).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua and Mayer with the teachings of Gagnon to use alternative sensors for taking measurements to optimize energy consumption (see [0003] – [0006], [0043]).


Response to Amendments & Arguments

Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been fully considered but they are not persuasive. 

The applicant argues the claims reciting in part generating new distribution data in time series based on the process indicated in the content of processing is “totally unconventional for the server to receive the data and then execute a process indicated in the data (‘content of processing indicates a process by which the processor processes the device data to generate the distribution data’) to generate new distribution data in time series, bust with the precision of the received distribution data” because the limitations “add more than generally liking the use of the abstract idea (collecting and distributing data) to a computer, because they solve a sensor-network-specific problem with the claimed solution that is necessarily rooted in computer technology.”  The examine respectfully disagrees.  As disclosed in the corresponding rejection above, the argued limitations may be mentally observed by a user who evaluates the given data and then manually generates the distribution data based on the observations.  The solution is not rooted in computer technology because the elements of receiving, accessing and storing device data represents mere data gathering steps to perform the substantive limitation of generating the distribution data.

Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

The applicant argues “Shaashua does not have a concept of receiving device data and then adding to the device data the ancillary information which provides specific details regarding the device, namely, the acquisition time, precision, the ‘content of processing by which the processor processes the device data’”  Examiner respectfully disagrees.  As disclosed in the corresponding rejection above, Shaashua teaches generating a profile for each entity and/or device and tracking activities and statistical data associated with the entity and/or device (see [0168]).  As activities are recorded by the device, the activity and associated metadata, acquisition time, are recorded to the profile.  The profile represents the generated distribution data.

Applicant further argues the combined teachings with Mayer “fails to teach or suggest a combination of the features ‘a precision of the device data and a content of processing of the device data.’”  Examiner respectfully disagrees.  Shaashua teaches generation of profile (representing distribution data) that includes acquisition time and content of processing.  Mayer modifies the teachings of Shaashua by further adding, to the set of distribution data, metadata concerning the precision of the device data (see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data and content of processing device data).  Examiner respectfully maintains that Mayer does not replace the combination of data tracked by the profile as taught in Shaashua, but merely adds tracked data to the combination.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169